 
 
I 
111th CONGRESS 2d Session 
H. R. 5233 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Ms. Shea-Porter (for herself, Mr. Jones, Mr. Brady of Pennsylvania, Mr. Forbes, Mrs. Christensen, Mr. Al Green of Texas, Mr. Hinojosa, Mr. McGovern, Mr. Payne, Mr. Schiff, Mr. Grijalva, and Mr. Owens) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to recognize the contributions made by the spouses of members of the Armed Forces who serve in combat through the presentation of an official lapel button, and for other purposes. 
 
 
1.Department of Defense recognition of spouses of members of the Armed Forces 
(a)Establishment and presentation of lapel buttonsChapter 57 of title 10, United States Code, is amended by inserting after section 1126 the following new section: 
 
1126a.Spouse of combat veteran lapel button: eligibility and presentation 
(a)Design and eligibilityA lapel button, to be known as the spouse-of-a-combat-veteran lapel button, shall be designed, as approved by the Secretary of Defense, to identify and recognize the spouse of a member of the armed forces who is serving or has served in a combat zone for a period of more than 30 days. 
(b)PresentationThe Secretary concerned may authorize the use of appropriated funds to procure spouse-of-a-combat-veteran lapel buttons and to provide for their presentation to eligible spouses of members. 
(c)Exception to time period requirementThe 30-day periods specified in subsections (a) and (b) do not apply if the member is killed or wounded in the combat zone before the expiration the period. 
(d)License To Manufacture and Sell Lapel ButtonsSection 901(c) of title 36 shall apply with respect to the spouse-of-a-combat-veteran lapel button authorized by this section. 
(e)Combat zone definedIn this section, the term combat zone has the meaning given that term in section 112(c)(2) of the Internal Revenue Code of 1986. 
(f)RegulationsThe Secretary of Defense shall issue such regulations as may be necessary to carry out this section. The Secretary shall ensure that the regulations are uniform for each armed force to the extent practicable.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1126 the following new item: 
 
 
1126a. Spouse-of-a-combat-veteran lapel button: eligibility and presentation.. 
(c)ImplementationIt is the Sense of Congress that, as soon as practicable once the spouse-of-a-combat-veteran lapel button become available, the Secretary of Defense— 
(1)should widely announce the availability of spouse-of-a-combat-veteran lapel buttons through military and public information channels; and 
(2)should encourage commanders at all levels to conduct ceremonies recognizing the support provided by spouses of members of the Armed Forces and to use the ceremonies as an opportunity for members to present their spouses with a spouse-of-a-combat-veteran lapel button. 
 
